Ross, J., concurring.
Whatever cause of action, if any, there is set out in the complaint, is founded on the alleged fact that the money for which the note was given was obtained by defendant from the plaintiffs by means of false representations, *553and upon this question the finding of the jury, upon evidence substantially conflicting, was against the plaintiffs. The objections to the question put to the witness Leets were properly overruled. Conceding that ordinarily a witness must himself have been a resident of the same neighborhood with the person concerning whose reputation he is asked, such requirement was answered in the case of the. witness Leets. Upon the other objection I agree with what is said by Me. Justice McKee, and I also agree with him in what is said upon the question of the alleged surprise.